             Case 7:20-cv-06464-VB Document 15 Filed 10/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                                               Revised March 1, 2012
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
 JASON MALTZ, JEFFREY MALTZ and
 MICHELE MALTZ-MATYSCHSYK
                                            Plaintiff(s),               CIVIL CASE DISCOVERY PLAN
                                                                        AND SCHEDULING ORDER
v.
                                                                        7:20        6464
                                                                               CV             (VB)
PRUCO LIFE INSURANCE COMPANY

                                             Defendant(s).
----------------------------------------------------------------x

      This Civil Case Discovery Plan and Scheduling Order is adopted, after
consultation with counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16
and 26(f):

1.      All parties           do not consent to conducting all further proceedings before
        a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
        The parties are free to withhold consent without adverse substantive
        consequences. (If all parties consent, the remaining paragraphs of this form
        need not be completed.)

2.      This case [is] [is not] to be tried to a jury. *This case involves mixed legal and equitable claims.

3.      Amended pleadings may not be filed and additional parties may not be joined
        except with leave of the Court. Any motion to amend or to join additional parties
        shall be filed by _ November 20, 2020 _____. (Absent exceptional circumstances,
        30 days from date of this Order.)

4.      Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
          November 4, 2020
        ____________________.        (Absent exceptional circumstances, 14 days from date
        of this Order.)

5.      Fact Discovery
                                                                          March 22, 2021
        a.       All fact discovery shall be completed by ____________________.
                 (Absent exceptional circumstances, a period not to exceed 120 days from
                 date of this Order.) * In light of the ongoing pandemic and anticipated difficulty in obtaining medical records
                                             and physician testimony, the parties respectfully request additional time for fact discovery.
        b.       Initial requests for production of documents shall be served by
                   November 20, 2020
                 ____________________.
                                                     January 18, 2021
        c.       Interrogatories shall be served by ____________________.

                                                         1
           Case 7:20-cv-06464-VB Document 15 Filed 10/14/20 Page 2 of 3
              * The parties did not reach agreement on whether depositions should be remote. In light of the pandemic, the
              anticipated need of deposition testimony from medical professionals and the desire to avoid ad hoc disputes over this
              issue, Defendant sought agreement that all depositions be conducted remotely. Plaintiff seeks to reserve the right to
              in-person depositions if circumstances permit.
                                                            March 22, 2021
      d.      Non-expert depositions shall be completed by ____________________.
                                                                   January 18, 2021
      e.      Requests to admit shall be served by ____________________.

      f.      Any of the interim deadlines in paragraphs 5(b) through 5(e) may be
              extended by the written consent of all parties without application to the
              Court, provided that all fact discovery is completed by the date set forth in
              paragraph 5(a).

6.    Expert Discovery

      a.      All expert discovery, including expert depositions, shall be completed by
                May 6, 2021
              ____________________.        (Absent exceptional circumstances, 45 days
              from date in paragraph 5(a); i.e., the completion of all fact discovery.)

      b.      Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be
              made by ____________________.
                            March 8, 2021


      c.      Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall
              be made by ____________________.
                           April 8, 2021


      d.      The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the
              written consent of all parties without application to the Court, provided that
              all expert discovery is completed by the date set forth in paragraph 6(a).

7.    Additional provisions agreed upon by the parties are attached hereto and made a
      part hereof.

8.    ALL DISCOVERY SHALL BE COMPLETED BY ____________________.
                                                         May 6, 2021
      (Absent exceptional circumstances, a period not to exceed 6 months from date of
      this Order.)

9.    All motions and applications shall be governed by the Court’s Individual
      Practices, including the requirement of a pre-motion conference before a motion
      for summary judgment is filed.

10.   Unless otherwise ordered by the Court, within 30 days after the date for the
      completion of discovery, or, if a dispositive motion has been filed, within 30 days
      after a decision on the motion, the parties shall submit to the Court for its
      approval a Joint Pretrial Order prepared in accordance with the Court’s Individual
      Practices. The parties shall also comply with the Court’s Individual Practices with
      respect to the filing of other required pretrial documents.

11.   The parties have conferred and their present best estimate of the length of the
                 3-5 Days
      trial is ____________________.
                                                      2
           Case 7:20-cv-06464-VB Document 15 Filed 10/14/20 Page 3 of 3




12.      This Civil Case Discovery Plan and Scheduling Order may not be modified or the
         dates herein extended without leave of the Court or the assigned Magistrate
         Judge acting under a specific order of reference (except as provided in
         paragraphs 5(f) and 6(d) above).

13.      The Magistrate Judge assigned to this case is the Honorable
          JUDITH C. MCCARTHY
         ______________________________.

14.      If, after the entry of this Order, the parties consent to trial before a Magistrate
         Judge, the Magistrate Judge will schedule a date certain for trial and will, if
         necessary, amend this Order consistent therewith.

15.      The next case management conference is scheduled for __________________
         at __________. (The Court will set this date at the initial conference.)


Dated:          ________________
                White Plains, NY

                                                    SO ORDERED:



                                                    ______________________________
                                                    Vincent L. Briccetti
                                                    United States District Judge




                                                3
